Harvey, J.
(concurring in the result in No. 24,930, and dissenting in Nos. 24,950, 24,955.): In the matter of executive appointments requiring the confirmation of the senate there is no reason for making a distinction between the so-called federal rule and the rule applicable in this state, for the simple reason that no practical difference exists, except in one material respect, which will be later noted. The pertinent portion of the federal constitution, reads:
“He [the president] shall have power, by and with the advice and consent of the senate, to make treaties, provided two’-thirds of the senators present concur and he shall nominate and by and with the advice and consent of the senate shall appoint ambassadors, other public ministers and consuls, judges of the supreme court and all other officers of the United States whose appointments are not herein otherwise provided for, and which shall be established by law. . . . The president shall have power to fill up all vacancies that may happen during the recess of the senate by granting commissions which shall expire at the end of their next session.” (Art. 2, § 2.)
It is conceded by defendants in their brief that under this constitutional provision “where the executive power nominates and by and with the advice and consent of the senate appoints, the appointment is a conjunctive act and must be made by the two coordinate powers acting together upon a nomination previously submitted by the president.” Under this provision it has been the practice for the president to send nominations to the senate for their action and, if approved, for him then to issue the commissions. Under that practice the president may withdraw any nomination' submitted to the senate before it is acted upon and submit another name, or where an appointment has been made by him in the recess of the senate, he may nominate another person to the senate for appointment.
The portion of our constitution pertaining to appointments by the governor by and with the advice and consent of the senate, and the only provision of our constitution mentioning this class of appointments, reads as follows:
“Institutions for the benefit of the insane, blind, and deaf and dumb, and such other benevolent institutions as the public good may require, shall bo fostered and supported by the state, subject to such regulations as may be prescribed by law. Trustees of such benevolent institutions as may be hereafter created, shall be appointed by the governor, by and with the advice and consent of the senate; and upon all nominations made by the governor, the question shall be taken in yeas and nays, and entered upon the journal. (Art. 7, § 1.)
“A penitentiary shall be established, the directors of which shall be appointed or elected, as prescribed by law. (§ 2.)
*238“The governor shall fill any vacancy that may occur in the offices aforesaid, until the next session of the legislature, and until a successor to his appointee shall be confirmed and qualified.” (§ 3.)
Under these provisions it has been the practice in this state for the governor to make nominations to the senate and ask that they be confirmed, and then to issue certificates of appointment. Under this practice the governors have, from time to time, withdrawn from the consideration of the senate nominations made by them and not acted upon, and where appointments have been made during the recess of the senate the governor has sent the names of persons to fill those positions and at times has sent the names of persons other than the ones previously appointed.
It is suggested in the opinion that sections 1, 2 and 3 of article 7, of our constitution apply only to trustees of state institutions, but the practice has been the same between the governor and the senate in this state with all officers provided for by legislative enactments, whose appointments were to be made by the governor with the advice and consent of the senate, or where the appointments were to be confirmed by the senate. So, at the beginning of our government we adopted with reference to trustees of state institutions, at least, what was the federal rule with regard to this class of appointments, and as a matter of practice have continued it since that time. Certainly, it cannot be said that when the legislature provides that tlie trustees, regents, directors, or by whatever name called, of the state institutions shall be appointed by the governor with the adAdce and consent of the senate, following our constitutional requirement as to such officers and in harmony with the federal constitution and practice, that the legislature meant a different rule should apply for officers other than trustees of statq institutions when it provided that their appointment should be made by and with the advice and consent of the senate. No such difference has existed between the governor and the senate in this state.
An examination of the senate journals shows how this matter has been regarded between the governor and the senate. The legislature of 1863, by chapter 43, provided for a board of directors of the state penitentiary to be appointed by the governor with the advice and consent of the senate. Governor Carney sent the following communication to the senate: “I hereby nominate, for confirmation, the following named gentlemen to constitute the board of directors of the state penitentiary.” (S. J. 1863, p. 294.) By chapter 105 of *239the Laws of 1864 the legislature provided for a board of regents for the state university to ,be appointed by the governor by and with the advice and consent of the senate and Governor Carney sent the following communication to the senate: “I herewith submit for your consideration the following nominations for regents of the state university.” (S. J. 1864, p. 471.) In 1867 Governor Crawford sent the following communication to the senate: “I have the honor to transmit the following appointments and ask your confirmation of the same: Regents of the Kansas State University . . . commissioners to codify the laws . . . commissioners of irrigation . . .” The senate journal recites: “On motion the foregoing nominations were confirmed.” In other communications to the senate Governor Crawford spoke of transmitting appointments and asking confirmation and the action of the senate referred to them as nominations. In 1869 Governor Harvey sent a communication to the senate (S. J. 1869, p. 627), and called attention to the fact that the then statute relating to the penitentiary took effect March 17, 1868, and that the directors for the penitentiary had been confirmed on March 3, fourteen days before the act took effect, and, in order to make the appointments legal, “I therefore submit the following nominations to the senate. . . . Before the session closes, I purpose to submit to the senate other appointments to fill existing vacancies, or to consummate such changes as may be thought necessary.” The senate journal shows that the nominations made by the governor were voted upon separately upon roll call and all were confirmed except one. Two days later the governor submitted a number of names to the senate for various positions, stating: “I submit to the senate, for their confirmation, the following nominations.” (S. J. 1869, p. 634.) The senate journal shows that some of the nominations were confirmed and some were not, the action being taken upon roll call. Governor George T. Anthony used the following form: “I respectfully present to your consideration the following nominations.” (S. J. 1877, p. 774.) Governor St. John used the following form: “I have the honor to report the following appointments for your consideration and respectfully ask that they be confirmed.” (S. J. 1879, p. 772, and S. J. 1881, pp. 661, 662.) Governor Glick used the following form: “I have the honor to make the following appointments for your consideration and respectfully ask that they be confirmed.” (S. J. 1883, pp. 72, 290, 361, 491, 572, 614.) In each of these cases the senate action spoke of them as nominations and they were confirmed upon roll call.
*240Governor Stanley used the following form: “I have this day appointed . . . and herewith submit the same to your honorable body for confirmation” (S. J. 1899, p. 133, 150), and “I have this day nominated and transmit herewith for confirmation (pp. 659, 902). Governor Stubbs used the following form: “I herewith submit the following nominations for appointments in the public service, subject to your approval and confirmation.” (S. J. 1909, p. 519.) And the same form is used at pages 567, 647, 734 and 846 (S. J. 1911), although at page 567 the word “appointments” is used instead of nominations. Governor Hodges used the following form: “I hereby submit the following nominations for appointment for the public service, subject to your approval and confirmation” (S. J. 1913, p. 46), and the same wording is used at pages 83, 664, 757, though at page 316 he used the word “appointments” instead of nominations. Governor Capper used the following form: “I respectfully submit the following nominations in the public service, subject to your approval and confirmation.” The same form was used by Governor Allen. The communications also indicate that the governor withdrew names submitted to the senate before their action thereon at any time he desired. The records do not indicate any distinction in the communication of the various governors to the -senate between trustees of the state institutions and other officers whose appointments are required to be confirmed by the senate. Frequently the names of nominees for trustees of state institutions and of nominees for other offices were contained in the same communication and acted upon by the senate in the same way. In many instances the records show that the nominations were acted upon on roll call and the yeas and nays entered in the journal, though in some instances they were acted upon in executive session and in a few cases they were acted upon in open senate without a roll call, the confirmations being unanimous.
From the above it seems clear to me that, so far as the stops to be taken for the appointment of officers to be appointed by the executive by and with the advice and consent of the senate, there is no difference between the federal rule and the rule in this state. After the various governors and senates of our state have for sixty years followed the practice of the federal government with reference to the appointment of those officers, to be appointed by the executive by and with the advice and consent of the senate, it seems to me we are rather late in discovering that a yital difference exists, *241especially when we consider that the action of our governors and senates has been in harmony with article 7 of our constitution.
As to the length of time a person appointed to fill a vacancy during the recess of the senate may serve, there is a difference between the federal constitutional provision and the constitutional provision in this state. The federal constitution provides the president “shall have power to fill all vacancies that may happen during the recess of the senate by granting commissions which shall expire at the end of their next session.” Our constitution provides: “The governor shall fill any vacancy that may occur in the offices aforesaid until the next session of the legislature and until a successor to his appointee shall be confirmed and qualified.” (Art. 7, § 3.) This is the real distinction between the federal constitution and ours. By the federal constitution when the appointments are made in the recess of the senate to fill vacancies, the terms of the appointees expire at the end of the next session of the senate — . under our constitutional provision such appointee holds office until the next session of the legislature and until a successor shall be confirmed and qualified. ^
Applying our constitutional provision to the case of Barrett v. Duff now before us. There was a vacancy in the office of oil inspector caused by the resignation of Hotter. The questions arising are, how and by what authority was the vacancy filled and what is the term of the appointee? The statute authorizing the appointment of oil inspector (Gen. Stat. 1915, §5011) takes no cognizance of vacancies in that office and makes no provision for filling a vacancy, should one occur. Hence, it is of no aid to us in deciding the question presented. The majority opinion purports to find authority to fill this vacancy in section 3, of article 1, of our constitution, which provides: “The supreme executive power of the state shall be vested in a governor, who shall see that the laws are faithfully executed.” But the authorities uniformly hold that such constitutional provision does not confer upon the governor the power to appoint officers, either for full terms or to fill vacancies. The only power the governor has to make official appointments is that conferred upon him by specific constitutional or statutory provisions, and that has been repeatedly recognized, both in our constitution and in our statutes. The only constitutional or statutory provision we have which authorizes the governor to appoint some one to fill a vacancy in the office of state oil inspector is sec*242tion 3 of article 7 of our constitution, which provides: “The governor shall fill any vacancy that may occur in the offices aforesaid, until the next session of the legislature, and until a successor to his appointee shall be confirmed and qualified.” The point may be made that the office of state oil inspector is not one of the “offices aforesaid” named in this section, but a careful analysis of the matter will show that it properly falls in that class. Under this section Duff, having been appointed to fill the vacancy, holds until his successor has been confirmed and qualified. Barrett, never having been confirmed, is not entitled to the office. Hence, in this case, I concur in the judgment for the defendant.
The cases of Goodrich v. Crawford and Rice v. Greenleaf differ from the case just discussed in that theirs were full-term appointments. The statutes pertaining to appointments in these offices are similarly worded and clearly distinguish between full terms and vacancies. (See Laws 1920, ch. 29, § 1, and Laws 1921, ch. 260, § 1.) What has been heretofore said concerning the distinction between the federal rule and the law of this state concerning appointments to be made by the governor with the advice and consent of the senate, applies to these cases. As we have seen, there is, in fact, no difference. Where the statute provides that an appointment shall be made by the governor by and with the advice and consent of the senate, and the time the appointment should be made occurs in a recess of the senate, the authorities upon the status of an appointee naturally divide themselves into three groups as follows: The first group holds that the new appointee does not take the office until the senate meets and he is confirmed, and in the meantime the old officer holds over his term. These cases are based upon the doctrine that since the statute requires the concurrent action of the executive and the senate (or other confirmatory body) there is no appointment until such concurrent action is had. This rule could not apply, of course, to a newly created office when the first appointment is required by statute to be made when the senate would not be in session. Neither is it easily applied to a statute fixing definite lengths of successive terms of office which, by the statute, expire at a time when the senate is not in session. The second group of authorities hold that the governor should make the appointment at the beginning of the term, even though the senate be not then in session, but the appointment is only tentative and an ad interim appointment, and is not fully completed until confirmed by the senate. *243In such a situation the officer appointed takes the office at the beginning of the term. These cases are based upon the doctrine that the time having arrived for the appointment to be made, whether because a new office has been created or because of the expiration of the term of the old officer, it is the duty of the executive to make the appointment, but, since the statute requires confirmation of the senate, the appointee’s right to hold the office for the full term never becomes complete until the appointment is confirmed. Under the authorities noted in both the first and second group above mentioned the executive may, at any time before confirmation by the senate, substitute another name for the person first named, or the senate may even, after confirmation and before a certificate has been issued by the executive, withdraw its confirmation. In other words, these authorities require concurrent action of the executive and the senate (or other confirmatory body) before the appointment becomes complete, and until such appointment does become complete, either the executive or the confirmatory body may withdraw its consent to such appointment. This is in accordance with the practice between the various governors and senates of this state as is definitely shown by an examination of the senate journals. The third group of authorities holds that the governor should make the appointment at the beginning of the term; that in so doing the governor exhausts his power and authority in the matter; that the appointee takes possession of the office and continues to hold the office for the full term unless the senate affirmatively rejects his appointment. The authorities .of this group are not numerous and several of them are cited in the majority opinion. Whatever may be their virtue in the states where announced, they are not applicable in this state because not in conformity to the practice between the executive and the senate since our state was organized and for the further reason that under - our constitution (art. 7) confirmation is an affirmative action requiring a roll call and that the yeas and nays be entered in the journal. In our state you can no more prove a confirmation by the senate by showing its lack of action than you could prove the passage of a bill by showing that it was never acted upon.
Defendants’ rights to the offices were not strengthened by the procedure of the senate in procuring information of the recess appointments from the secretary of state and confirming them at a time when the governor’s nomination of the plaintiffs was before *244the senate for action. No authority is cited in support of this procedure. To the able argument in support of it, it is sufficient to say: where the statute requires an appointment to be made by the concurrent action of the executive and a confirmatory body, such concurrent action can not be established by showing that one of them consented to something which the other did not want to do. Obviously such a procedure is fundamentally unsound.
In these cases the governor sent to the senate the names of the plaintiffs, as he had a right to do under the authorities and under the practice that has existed in this state since its formation. The senate did not act upon them. After the legislature adjourned the governor appointed and commissioned plaintiffs for the unexpired terms and, in my judgment, they are clearly entitled to the offices.